Citation Nr: 1118378	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-00 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable initial disability evaluation for service-connected posttraumatic stress disorder (PTSD), separate and apart from the evaluation for service-connected head injury residuals for which a 30 percent evaluation has been in effect since 1947.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1943 to May 1947; he participated in multiple amphibious assault landings and operations against the enemy in the Pacific Theater.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) but did not assign a separate disability rating.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

In September 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The Board remanded the case to the RO in October 2010.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court further held in Stegall that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

2.  In 1947, the appellant was awarded a 30 percent evaluation for his service-connected residuals of a head injury based on his symptoms of chronic headaches, associated dizziness, some forgetfulness, difficulty concentrating, stuttering, extreme nervousness, and anxiety.

3.  Throughout the course of this claim and appeal, the appellant's service-connected posttraumatic stress disorder has been manifested by depression with chronic insomnia, flashbacks, nightmares, intrusive thoughts, survivor guilt, hypervigilance, exaggerated startle response, persistent avoidance of stimuli relating to his stressors, and labile mood.

4.  The appellant's depression is due in part to the deaths of loved ones, and in due part to his PTSD disability.

5.  The appellant's symptoms related to his head trauma residuals incurred during World War II can be distinguished from his symptoms due to the recently diagnosed PTSD disability.

6.  Throughout the course of this claim and appeal, the appellant's PTSD disability has been productive of occupational and social impairment with mild symptoms.

7.  Since August 2006, the appellant's PTSD has not more closely approximated the occupational and social impairment that would be associated with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such PTSD-related symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events).


CONCLUSION OF LAW

The criteria for a separate initial evaluation of 10 percent, but no higher, have been met for the appellant's PTSD disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2010); Fenderson v. West, 12 Vet. App. 119 (1999); Esteban v. Brown, 6 Vet. App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a separate evaluation for his PTSD disability because his symptoms from the brain injury are different from those associated with the PTSD disability.  He testified at his September 2010 Travel Board hearing at the RO that he continues to experience headaches associated with his brain trauma, and he reported constant pain on the left side of his head.  He wanted to not have to pay for his headache medication, as was the case up until the July 2007 rating was issued.  The appellant also testified that he had psychological problems associated with his PTSD disability.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's PTSD claim arises from his disagreement with the initial evaluation assigned for that disability following the grant of service connection.  The Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.

In addition, to whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, VA letters dated in September 2006, and September 2008, contained the information required by Dingess.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical and service personnel have been associated with the claims file.  In addition, his VA treatment records, dated between 2005 and 2009, have been associated with the claims file.  The appellant presented testimony at his September 2010 Travel Board hearing and the associated hearing transcript is in evidence.

The Veteran was afforded VA examinations in April 2009, and May 2009.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Both VA examinations were conducted by health care professionals, and the associated reports reflect review of the appellant's claims file.  The examinations included reports of the history and symptoms of the appellant's PTSD-related problems, as well as his head injury-related problems, and demonstrated objective evaluation.  The examiners were able to assess and record the condition of the appellant's brain injury and PTSD symptomatology.  The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings, opinions and supporting rationale to be adequate for rating purposes.  In addition, it is not shown that either examination was in any way incorrectly prepared or that either VA examiner failed to address the clinical significance of the mental and emotional aspects of the appellant's service-connected disabilities.  The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's service medical treatment records; the reports of the VA medical examinations conducted in June 1947, April 2009, and May 2009; the testimony provided at the September 2010 Travel Board hearing; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence of record contains factual findings that demonstrate distinct time periods in which the claimant's service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson, supra.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

In Esteban v. Brown, supra, the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

The appellant underwent a VA medical examination in June 1947; he complained of frontal and occipital headaches stemming from his fall and head injury in 1945.  The report included notations of associated dizziness, some forgetfulness, stuttering and anxiety.

Service connection for posttraumatic encephalopathy and posttraumatic neurosis, with economic or social inadaptability, was established in a rating decision issued in July 1947.  An initial disability evaluation of 30 percent was assigned, effective from May 5, 1947.  The initial 30 percent rating was assigned pursuant to the Diagnostic Code (DC) 9008 (no longer in existence) for post-traumatic personality disorders; posttraumatic mental deterioration under Diagnostic Code 9009 was also rated under the criteria listed in DC 9008.  Thirty percent was the minimum evaluation.  The appellant's 30 percent rating was based in part on the in-service findings of headaches, memory lapses, difficulty concentrating, and extreme nervousness that were etiologically related to a 1945 head injury.  Once the 30 percent evaluation for the head injury residuals disability had been in effect for more than 20 years, that 30 percent rating became a "protected" rating.  See 38 C.F.R. § 3.951(b).  This occurred in May 1967.

In November 1991, an evaluation in excess of 30 percent was denied for the head injury residuals.  As Diagnostic Code 9008 had been discontinued, the 30 percent evaluation was continued under the hyphenated code of 8045-9304.  DC 8045 was for brain disease due to trauma, and DC 9304 was for dementia due to trauma.  At that time, under 38 C.F.R. § 4.124a, DC 8045, purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated under DC 9304 (dementia due to head trauma).  Ratings in excess of 10 percent required dementia.

In a rating issued in July 2007, the RO granted service connection for PTSD.  The July 2007 rating action changed the appellant's diagnostic code for his head injury residuals to Diagnostic Code 9304-9411.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  This protocol was not followed in the July 2007 creation of the 9304-9411 code.

Turning to the medical evidence in this case, a June 2006 VA nursing note states that the appellant had had pain on the left side of his head since an injury in the war.  He reported that there had not been any change in the pain level for which he took pain medication.  A September 2006 VA mental health note indicates that the appellant had been diagnosed with PTSD, depression and dementia (brain syndrome).  He said that he had problems with names.  On examination, the appellant was noted to be oriented times three.  The possibility of Alzheimer's dementia was noted.  VA treatment notes dated between October 2006 and July 2007 reveal that the appellant continued to be treated for PTSD.  In July 2007, the appellant stated that he felt anxious and that this was usual for him.  A November 2007 VA psychiatrist note indicates that the appellant's in-service head trauma may have precipitated dementia; memory impairment was noted.  His PTSD symptoms were described as including depression with chronic insomnia, daily flashbacks, guilt, anger and memory impairment.  VA treatment notes dated between December 2007 and May 2009 reveal that the appellant continued to be treated for PTSD.

The Veteran underwent a VA traumatic brain injury (TBI) examination in April 2009; the examiner reviewed the claims file.  The appellant reported experiencing left-sided headaches every other day, and dizziness once a month.  He said that the headache pain was 8-9/10 and lasted about one-half hour.  The examiner noted that testing indicated that the appellant had difficulty with attention, concentration, and executive functioning, as well as memory impairment.  The assessment of cognitive impairments and other residuals of TBI listed the appellant as having impairments of memory, attention, concentration, executive functions, judgment, and visual or spatial orientation.  However, to the contrary, the examiner also concluded that there was no definitive evidence of TBI - despite the listed impairments.

The appellant underwent a VA psychological examination in May 2009; the examiner reviewed the appellant's medical records.  The examiner noted that the appellant had been attending group therapy weekly for approximately five years and that he was seen by a psychiatrist every two to three months.  The examiner stated that the appellant was receiving treatment for PTSD with accompanying depression.  The examiner also stated that the appellant's depression was partially related to issues relating directly to his PTSD, particularly survivor guilt.  The rest of his depression was related to the death of his wife, his dog and others.  The appellant described his relationships with his family members as good.  There was no history of suicide attempts, violence or assaultiveness.  The appellant reported that he was more prone to experience troubling thoughts and images relating to his combat experiences in WW II.  On mental status examination, the appellant was clean, well-groomed and appropriately dressed.  There were no inappropriate behaviors.  The appellant's affect was labile at times.  His mood was labile.  He was oriented times three.  The appellant had good impulse control and he was noted to have no problems with his activities of daily living.  The appellant was described as having infrequent panic attacks - more often, he experienced a general sense of anxiety.  He did not have suicidal or homicidal thoughts.  The examiner noted that the appellant experiences insomnia that is often tied to thoughts and nightmares relating to his combat experiences; this was said to have been a problem just for the previous several years.  The appellant did not have any obsessive or ritualistic behaviors.  The examiner rendered Axis I diagnoses of PTSD and depression; the examiner assigned a GAF score of 50 on Axis V.  The examiner stated that the appellant's PTSD-related symptoms included recurrent and intrusive distressing recollections, including nightmares and daily intrusive thoughts; persistent avoidance of stimuli relating to the stressors; hypervigilance; exaggerated startle response; and a circumscribed life due to avoidance.

The appellant provided testimony at his August 2010 Travel Board hearing concerning his claim.  However, he provided no testimony concerning the nature, extent, or severity of his PTSD symptoms.

As previously noted, when considering the assignment of a separate evaluation, the critical element is that none of the symptomatology for any one of the conditions being considered be duplicative of or overlapping with the symptomatology of another condition.  See Esteban, supra.  In this case, there are two disabilities: PTSD and residuals of a brain injury.  The evidence dating back to 1947 indicates that the symptoms related to the brain injury residuals include frontal and occipital headaches with associated dizziness, some forgetfulness/memory lapses, difficulty concentrating, extreme nervousness, stuttering and anxiety.  The evidence dating back to 2006 indicates that the symptoms related to the PTSD disability include depression with associated insomnia including nightmares, survivor guilt, a labile mood, a general sense of anxiety with infrequent panic attacks, daily intrusive thoughts, persistent avoidance of stimuli relating to the stressors, hypervigilance, exaggerated startle response, and a circumscribed life due to avoidance.

Examining these symptoms reveals overlapping symptoms relating to anxiety and mood; but the head injury disability includes headaches and dizziness which are not associated with PTSD.  The appellant demonstrated memory and concentration problems back in 1947, and so those impairments of memory, attention, concentration, executive functions, judgment, and visual or spatial orientation demonstrated in the April 2009 VA examination can be assigned to the head injury disability.  This leaves the symptoms of depression with associated insomnia including nightmares, survivor guilt, daily intrusive thoughts, persistent avoidance of stimuli relating to the stressors, hypervigilance, exaggerated startle response, and a circumscribed life due to avoidance that can be allocated to the PTSD disability as they do not overlap with the brain injury symptomatology.  

Thus the Board finds that a separate compensable evaluation is warranted for the PTSD disability.  What now remains to be accomplished is a determination of the severity of the PTSD for the purpose of assigning a disability evaluation.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, for PTSD, a 10 percent evaluation may be assigned when there is an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  The May 2009 VA examiner assigned the appellant a GAF score of 50.

Based on a review of the evidence of record, lay and clinical, the appellant is entitled to a separate compensable evaluation of ten percent for his PTSD disability; this is in addition to his protected rating of 30 percent for the brain injury residuals.  

However, an initial evaluation in excess of 10 percent is not warranted for the PTSD disability.  Review of the evidence of record reveals that the psychiatric symptoms that are associated solely with the PTSD disability are mild symptoms.  While the appellant has difficulty in social and occupational functioning due to PTSD, his symptomatology does not reflect any such PTSD-only symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events) from August 2006 to the present that are more than mild.  Many of these symptoms are present, but they are etiologically related to the brain injury disability or to non-service connected depression.

Moreover, the evidence of record reveals no impairment of the thought process or communication.  The appellant has not exhibited any inappropriate behavior, and has been able to maintain his personal hygiene and other activities of daily living.  He has never been noted to be other than alert and oriented.  While he might have some difficulty at times in adapting to stressful circumstances and problems maintaining effective relationships, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  The evidence of record does not establish that he has demonstrated such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events) that are due solely to the PTSD disability.  

Although the appellant has complained of isolating himself and difficulty with labile mood, the evidence of record shows that the appellant has maintained his current relationships with his son, grandchildren and great grandchildren and that he has appeared for medical treatment without any psychiatric complaints.  The evidence of record does not demonstrate that he exhibited any loss of impulse control or any diminished judgment.  The evidence of record did demonstrate that the appellant reported experiencing such PTSD-only symptoms as survivor guilt, hypervigilance, nightmares and intrusive memories and that he also reported having an exaggerated startle response.  Just some measure of his depression and related insomnia has also been associated with his PTSD disability.  Therefore an initial evaluation in excess of 10 percent would not be warranted under the current rating criteria.

Notwithstanding the above discussion, a rating in excess of the above-assigned 10 percent schedular evaluation for the appellant's service-connected PTSD disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds no evidence that the appellant's service-connected PTSD disability addressed above has presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular evaluation in this case (10 percent) is inadequate.  As discussed above, there are higher potential ratings for the appellant's PTSD disability, but the required manifestations have not been shown in this case.  The Board further finds that no evidence has been presented suggesting an exceptional disability picture in this case.  The appellant has not required any hospitalization or extended treatment for his service-connected PTSD disability, and he has not demonstrated marked interference with his capacity for employment due to such disability.  There is no objective evidence of any symptoms due to the service-connected PTSD disability that are not contemplated by the pertinent rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.)

Furthermore, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the PTSD disability addressed herein would be in excess of that contemplated by the currently assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic code for the PTSD disability on appeal.  The rating criteria contemplate not only his symptoms but the severity of his PTSD disability. For these reasons, referral for extraschedular consideration is not warranted for the PTSD disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that the PTSD disability has been manifested by symptoms that can be differentiated from those associated with his service-connected brain injury residuals.  The Board has agreed with his argument and assigned a separate 10 percent evaluation for the PTSD disability.  However, there are no clinical findings congruent with the next higher (30%) evaluation.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the separate 10 percent evaluation is based in large part on the appellant's reports about his PTSD symptomatology.  He is not, however, competent to identify a specific level of disability of his PTSD disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  The same analysis holds true for the statements of the appellant's representative.

Such competent evidence concerning the nature and extent of the PTSD disability has been provided by the medical personnel who have examined the appellant during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports, medical record and therapy notes) directly address the criteria under which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the PTSD symptoms and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an evaluation in excess of 10 percent is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the PTSD-only related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation are not currently demonstrated.  The preponderance of the evidence is against an allowance of an initial evaluation in excess of 10 percent for PTSD under the schedular criteria.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not raised the issue of unemployability and he now only has a combined disability evaluation of 40 percent.  Neither the statements of the Veteran or any third party, nor the evidence of record reasonably raises the question of whether the Veteran is unemployable due to his PTSD disability.  Therefore a claim for a total rating based on individual unemployability is not part and parcel of the appellant's PTSD increased disability rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, based upon the guidance of the Court in Fenderson, supra, the Board has considered whether any staged rating is appropriate for the PTSD disability.  As reflected in the decision above, the Board has not found enough variation in the appellant's symptomatology or clinical findings for the manifestations of the PTSD disability that would warrant the assignment of any staged rating, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the PTSD disability been more than 10 percent disabling.


ORDER

A separate 10 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


